Citation Nr: 1218711	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-13 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from February 1944 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which granted service connection for allergic rhinitis and assigned a noncompensable evaluation effective September 23, 2009.  The Veteran timely appealed.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

Manifestations of the Veteran's service-connected allergic rhinitis include nasal obstruction of 50 percent on each side, without polyps. 


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to a compensable evaluation for allergic rhinitis arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained relevant treatment reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in February 2010.  The Board finds the VA examination was adequate, as it is based on a complete review of the Veteran's claims file, an interview of the Veteran, and provides sufficient findings to evaluate the Veteran's service-connected disorder.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. 

Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

A March 2010 rating decision granted service connection for allergic rhinitis and assigned a noncompensable evaluation effective September 23, 2009 under 38 U.S.C.A. § 4.97, Diagnostic Code 6522.  The Veteran timely appealed, contending that his rhinitis was severe enough to be compensable.

Under Diagnostic Code 6522, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis, with greater than 50 percent obstruction of nasal passage on both sides, without polyps, or when there is complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  For the assignment of a 30 percent disability rating, allergic or vasomotor rhinitis must be accompanied by polyps.  Id.  Where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).   

A November 2009 statement from R. P. M.D., reported that the Veteran was taking Nasonex for his allergic rhinitis.  On VA examination in February 2010, the Veteran complained of chronic nasal obstruction, rhinorrhea, and sneezing year round.  He reported that he was taking Nasonex for his symptoms of allergic rhinitis.  There was no history of sinusitis.  On clinical examination, the Veteran had 50 percent nasal obstruction on each side, with no evidence of polyps or deviation.  The examiner opined that the Veteran's service-connected rhinitis did not affect his occupation or daily activities.  Chronic allergic rhinitis was diagnosed.

The evidence of record does not show that manifestations of the Veteran's service-connected allergic rhinitis meet the specific criteria for a 10 percent rating under Diagnostic Code 6522; namely, greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  The medical evidence also does not show the presence of any polyps, and therefore, a 30 percent disability rating under Diagnostic Code 6522 is also not warranted. 

There are no other diagnostic criteria under which the Veteran's service-connected allergic would be more appropriately evaluated.  The underlying service-connected disease is rhinitis, which is specifically addressed in Diagnostic Code 6522, and therefore, any other diagnostic codes, including those to evaluate sinusitis are not applicable.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2011). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture concerning his service-connected allergic rhinitis, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's service-connected allergic rhinitis is evaluated pursuant to 38 C.F.R. § 4.97, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's service-connected allergic rhinitis has been manifested throughout the appeal period by complaints of chronic nasal obstruction, rhinorrhea, and sneezing year round.  The clinical examination found a 50 percent nasal obstruction on each side, without polyps.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating for his service-connected allergic rhinitis.  Ratings in excess thereof are provided for certain manifestations of the service-connected disability, but the medical evidence of record does not demonstrate that polyps are present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology throughout the period on appeal and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

After review of the evidence of record, there is no evidence of record that would warrant a compensable evaluation for the Veteran's service-connected allergic rhinitis at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected allergic rhinitis, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's allergic rhinitis varied to such an extent that a compensable evaluation would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for allergic rhinitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for allergic rhinitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


